t c summary opinion united_states tax_court ronald arthur raschke petitioner and susannah juliette raschke intervenor v commissioner of internal revenue respondent docket no 2279-13s filed date ronald arthur raschke pro_se susannah juliette raschke pro_se alicia a mazurek for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case by final notice_of_determination dated date respondent denied petitioner’s claim for relief from joint_and_several_liability with regard to federal_income_tax for petitioner timely filed a petition with this court under sec_6015 for review of respondent’s determination thereafter petitioner’s former spouse filed a notice to intervene pursuant to rule b to oppose any relief to petitioner under sec_6015 the sole issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 for unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure at trial petitioner and respondent stipulated that petitioner is entitled to partial relief ie for the portion of the tax_deficiency attributable to the unreported income of intervenor petitioner argues that he should be granted full relief ie not only for the portion of the tax_deficiency attributable to intervenor’s unreported income but also for the portion attributable to his own unreported income in contrast intervenor argues that petitioner should not be granted any relief whatsoever background some of the facts have been stipulated and are so found the stipulation of facts the stipulation of settled issues and the accompanying exhibits are incorporated herein by this reference petitioner resided in the state of michigan when the petition was filed petitioner and intervenor were married in sometime during their marriage petitioner was diagnosed with chronic obstructive pulmonary disease copd and emphysema and retired from working as a truck driver subsequently petitioner applied for and began receiving social_security disability benefits during petitioner received social_security disability benefits also during petitioner maintained an individual_retirement_account ira and received taxable_distributions of dollar_figure during intervenor received income from working as a sales clerk for meijer inc a local retail store she also received income of dollar_figure from delivering newspapers for the salesman inc a publisher of a weekly community newspaper covering items of local interest at all relevant times petitioner knew that intervenor worked as a sales clerk and delivered newspapers and that she derived income from those activities during their marriage and for tax years before petitioner and intervenor always filed joint income_tax returns in that regard their practice was to prepare the return by sitting down together at home in front of the computer with intervenor entering the data using return preparation software and then filing the return electronically on date a joint income_tax return for petitioner and intervenor was filed electronically from petitioner’s residence for the tax_year the return did not report petitioner’s ira_distributions nor did it report intervenor’s income from the salesman inc the return claimed a refund of dollar_figure a form_8888 direct deposit of refund to more than one account was attached to the return pursuant to that form one portion of the claimed refund dollar_figure was deposited into a bank account maintained solely by intervenor and the remaining dollar_figure was deposited into another bank account also maintained solely by intervenor neither of these accounts belonged to or could be accessed by petitioner by late date petitioner became aware that the tax_return did not report the distributions from his ira or intervenor’s income from the salesman inc petitioner did not at any time attempt to file a separate_return amend the purported joint_return contact the irs or seek professional tax_advice in date intervenor filed for divorce from petitioner the divorce was finalized in date the divorce decree did not include any provision that either petitioner or intervenor had the legal_obligation to pay any outstanding tax_liability in date respondent issued a notice_of_deficiency to petitioner and intervenor for neither petitioner nor intervenor filed a petition with this court in response to the notice and in due course the deficiency was assessed against both of them in petitioner remarried petitioner’s new wife is a nursing student in addition his stepdaughter lives with the couple and he supports the household petitioner receives approximately dollar_figure per year which amount includes his social_security disability benefits as well as income from part-time employment as a parts inspector petitioner’s ability to find work has been negatively affected by his copd and emphysema as his lung capacity on the date of trial was only about in date petitioner filed a form_8857 request for innocent spouse relief for the tax_year respondent issued a final_determination in date denying petitioner’s request for relief petitioner then filed a timely petition with this court in date intervenor filed a notice of intervention in date in which she contends that petitioner should not be granted relief from joint_and_several_liability as previously noted petitioner and respondent stipulated at trial that petitioner is entitled to partial relief ie for the portion of the tax_deficiency attributable to intervenor’s unreported income from the salesman inc petitioner argues that he should also granted relief for the portion of the tax_deficiency attributable to his unreported income from his ira_distributions in contrast intervenor argues that petitioner should not be granted any relief whatsoever discussion married taxpayers may elect to file a joint federal_income_tax return sec_6013 generally each spouse filing the return is jointly and severally liable for the entire tax due sec_6013 pursuant to sec_6015 however a taxpayer may seek relief from joint liability petitioner contends that he is entitled to relief from joint_and_several_liability pursuant to sec_6015 c or f generally the spouse requesting relief bears the burden_of_proof see rule a 119_tc_306 aff’d 101_fedappx_34 6th cir however to the extent that the commissioner is no longer an adverse_party to the taxpayer here as to the portion of the tax_deficiency attributable to intervenor’s unreported income from the salesman inc and the intervenor opposes relief the burden_of_proof would presumably shift to the intervenor see stergios v commissioner tcmemo_2009_15 wl at citing 115_tc_118 and 114_tc_354 we need not decide whether the burden_of_proof shifts to intervenor in the instant case because we decide the issues by a preponderance_of_the_evidence see stergios v commissioner tcmemo_2009_15 see also 132_tc_203 holding that in reviewing the commissioner’s determination under sec_6015 c or f the court applies a de novo standard of review as well as a de novo scope of review i joint federal_income_tax return for sec_6013 provides that a husband and wife may file a joint income_tax return generally a joint income_tax return must be signed by both spouses sec_1_6013-1 income_tax regs because their divorce was not finalized until petitioner and intervenor were eligible to file a joint_return for petitioner argues that he is not liable for tax arising from the purported joint_return because it is not his return petitioner claims that because intervenor filed the return without his knowledge or consent and without his signature he never acquiesced to the filing of the return intervenor claims that petitioner was present while she prepared the return and then filed it but that he did not give her information regarding his ira_distributions for the year whether an income_tax return is a joint_return or a separate_return of the other spouse is a question of fact harrington v commissioner tcmemo_2012_285 at citing 27_tc_270 aff’d 251_f2d_44 8th cir involving an electronically filed return the determinative factor in deciding whether a filed return qualifies as a joint_return is whether a husband and wife intended to file a joint_return ziegler v commissioner tcmemo_2003_282 wl at n citing 22_tc_893 in evaluating intent this court has considered whether the nonsigning spouse filed a separate_return whether the nonsigning spouse objected to the joint filing and whether the prior filing history indicates an intent to file jointly harrington v commissioner at although the commissioner’s determination of jointness generally has a presumption of correctness and the taxpayer has the burden of proving it wrong 290_us_111 in the case of a spouse who does not sign a purported joint_return the presumption is removed and the burden of producing additional evidence that a joint_return was filed shifts to the commissioner 412_f2d_304 2d cir aff’g in part rev’g in part tcmemo_1967_174 carrick v commissioner tcmemo_1991_502 there is an exception to the general_rule that to have a valid joint_return the return must be signed by both taxpayers this exception holds that if an income_tax return is intended by both spouses as a joint_return the absence of the signature of one spouse does not prevent their intention from being realized 56_tc_1 the rule is generally applied when one spouse signs a joint_return usually for both spouses and it is shown that the other spouse has tacitly consented to the joint_return filing this is commonly referred to as the tacit_consent_rule see eg 35_tc_747 reifler v commissioner tcmemo_2013_258 at harris v commissioner tcmemo_1961_324 accordingly although the ultimate burden_of_proof remains with the taxpayer the commissioner bears the burden of going forward with evidence from which the court could conclude that the nonsigning spouse intended to file the purported joint_return esposito v commissioner tcmemo_1991_262 citing douglass v commissioner t c memo respondent has satisfied his burden of production first petitioner did not file or even inquire whether he was required to file a separate_return for even though he had income from social_security disability benefits and from ira_distributions second petitioner and intervenor had historically filed their federal_income_tax returns as married_filing_jointly third by late date petitioner knew that an electronic return had been filed but he did not attempt to disavow it finally petitioner never attempted to amend such return nor did he seek professional tax_advice instead petitioner tacitly consented to the joint_return in light of these facts petitioner has not satisfied his burden of establishing that he did not intend to file a joint_return with intervenor consequently the return filed for is a valid joint_return the fact that the return was signed electronically does not alter this conclusion see eg harrington v commissioner tcmemo_2012_285 ii relief under sec_6015 as previously stated when a husband and wife elect to file a joint federal_income_tax return pursuant to sec_6013 each spouse becomes jointly and severally liable for the tax due on the spouses’ aggregate income see sec_6013 nevertheless an individual who has made a joint_return may elect to seek relief from joint_and_several_liability under subsections b c and f of sec_6015 sec_6015 f such relief may or may not be available depending on the particular facts and circumstances of the individual’s situation a relief under sec_6015 and c to qualify for relief pursuant to sec_6015 the requesting spouse must establish that a joint_return was filed there was an understatement_of_tax attributable to erroneous items of the nonrequesting spouse at the time of signing the return the spouse seeking relief did not know and did not have reason to know of the understatement the requesting spouse sought relief within two years of the first collection activity relating to the liability and taking into account all the facts and circumstances it is inequitable to hold the spouse seeking relief liable for the deficiency in tax attributable to the understatement sec_6015 sec_6015 permits a requesting spouse to seek relief from joint or several_liability by electing to allocate to the nonrequesting spouse the portion of a deficiency attributable to the nonrequesting spouse if the following conditions are satisfied a joint_return was filed at the time of the election the requesting spouse was separated or divorced from the nonrequesting spouse or had not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date of the request for relief the requesting spouse sought relief within two years of the first collection activity and the requesting spouse did not have actual knowledge at the time of signing the return of the nonrequesting spouse’s item giving rise to the deficiency as discussed above petitioner and intervenor filed a valid joint federal_income_tax return for at the time that the return was signed petitioner knew that intervenor received income in from the salesman inc for delivering newspapers and he learned within a few days thereafter that the return did not include that income accordingly petitioner is not entitled to relief pursuant to sec_6015 or c from the liability attributable to the unreported income allocable to intervenor b equitable relief under sec_6015 a requesting spouse who is unable to qualify for relief pursuant to sec_6015 or c may nonetheless avoid joint_and_several_liability if taking into account all of the facts and circumstances it is inequitable to hold that individual liable for any unpaid tax or deficiency sec_6015 and where the an election is invalid if the commissioner demonstrates that assets were transferred between individuals filing a joint_return as part of a fraudulent scheme by such individuals sec_6015 commissioner denies a requesting spouse equitable relief under sec_6015 such individual may petition the court to determine the appropriate relief available sec_6015 our statutory charge under sec_6015 is to decide whether a taxpayer is entitled to equitable relief on the basis of all the facts and circumstances sriram v commissioner tcmemo_2012_91 we decide de novo whether equitable relief is warranted under sec_6015 porter v commissioner t c pincite pursuant to his grant of authority under sec_6015 the commissioner has established guidelines for determining whether an individual qualifies for equitable relief revproc_2013_34 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 the court considers these guidelines in light of the attendant facts and circumstances to decide whether equitable relief is appropriate but the court is not bound by them 136_tc_432 sriram v commissioner tcmemo_2012_91 revproc_2013_34 2013_43_irb_397 modifies and supersedes revproc_2003_61 2003_2_cb_296 and is effective for requests for relief filed on or after date or for requests for equitable relief pending on date whether with the irs its office of appeals or in a case docketed in a federal court revproc_2013_34 sec i r b pincite the guidelines begin by establishing threshold requirements that the commissioner contends must be satisfied before an equitable relief request may be considered revproc_2013_34 sec_4 i r b pincite the threshold requirements are the spouse filed a joint_return for the taxable_year for which the spouse seeks relief relief is not available to the spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent tax_return and with several exceptions the tax_liability from which the spouse seeks relief is attributable to an item of the nonrequesting spouse id if the liability is partially attributable to the requesting spouse then relief can be considered only for the portion of the liability attributable to the nonrequesting spouse id a requesting spouse that satisfies the threshold conditions listed above must then demonstrate that equitable relief is appropriate under certain factors id secs these exceptions are attribution solely due to the operation of community_property law nominal ownership misappropriation of funds intended for the payment of tax abuse and fraud committed by the nonrequesting spouse as the reason for the erroneous item revproc_2013_34 sec_4 i r b pincite dollar_figure and i r b pincite if the requesting spouse then satisfies the so-called streamlined conditions under revproc_2013_34 sec_4 relief will be granted if however relief is not available under revproc_2013_34 sec_4 then the commissioner will look to the facts and circumstances as set forth in revproc_2013_34 sec_4 i r b pincite to determine whether relief from joint_and_several_liability is available to the requesting spouse respondent concedes that petitioner meets the first six conditions in respect of the entire tax_deficiency respondent also concedes that petitioner satisfies the seventh condition in respect of the portion of the tax_deficiency attributable to intervenor’s unreported income from the salesman inc however respondent argues that petitioner fails the seventh condition in respect of the remaining portion of the tax_deficiency because it is attributable to his unreported income from his ira_distributions it is thus petitioner’s burden to establish that he meets an exception to this threshold requirement see rule a in addition intervenor argues that petitioner is not entitled to relief from joint_and_several_liability in respect of any portion of the tax_deficiency accordingly we discuss in revproc_2013_34 supra relaxed the timely filing_requirements of revproc_2003_61 supra as respondent concedes that petitioner satisfied the more restrictive timely filing_requirements of the earlier revenue_procedure he has necessarily satisfied the more liberal one of the current revenue_procedure turn whether petitioner is entitled to relief from joint_and_several_liability in respect of each portion of the tax_deficiency partial relief for portion of tax_deficiency attributable to unreported income of nonrequesting spouse when the threshold conditions have been satisfied the commissioner will ordinarily grant relief with respect to an underpayment_of_tax if the requesting spouse meets each of the so-called streamlined requirements set forth in revproc_2013_34 sec_4 petitioner does not satisfy all of the streamlined requirements as discussed above petitioner knew at the time that the return was signed that intervenor received income in from the salesman inc by delivering newspapers and he learned within a few days thereafter that the return did not include that income therefore petitioner is not entitled to relief from joint_and_several_liability under the so-called streamlined provisions of revproc_2013_34 sec_4 revproc_2013_34 sec_4 i r b pincite permits relief if all of the following requirements are satisfied on the date the service makes a determination the requesting spouse is no longer married to the nonrequesting spouse on the date the requesting spouse reasonably believed the joint_return was filed the requesting spouse did not know or have reason to know of the item giving rise to the understatement and the requesting spouse would suffer economic hardship if relief were not granted where as here a requesting spouse fulfills the threshold requirements of revproc_2013_34 sec_4 but fails to qualify for relief under revproc_2013_ sec_4 the commissioner may nevertheless consider criteria set forth in revproc_2013_34 sec_4 and grant spousal relief under sec_6015 in determining whether it is inequitable to hold the requesting spouse liable for all or part of the unpaid income_tax deficiency and whether full or partial equitable relief under sec_6015 should be granted all the facts and circumstances of the case are taken into account id sec_4 in evaluating a claim for relief no one factor or a majority of factors necessarily determines the outcome id the degree of importance of each factor varies depending on the requesting spouse’s facts and circumstances id revproc_2013_34 sec_4 provides a list of nonexclusive factors that the commissioner may weigh in making his determination relating to innocent spouse relief including whether the requesting spouse is separated or divorced from the nonrequesting spouse whether the requesting spouse would suffer economic hardship if relief is not granted in understatement cases whether on the date the requesting spouse signed the joint_return the requesting spouse did not have knowledge or reason to know of the item giving rise to the deficiency whether the nonrequesting spouse has a legal_obligation to pay the tax_liability pursuant to a decree of divorce or other agreement whether the requesting spouse received a significant benefit from the item giving rise to the deficiency whether the requesting spouse has made a good-faith effort to comply with the federal_income_tax laws for the taxable years following the taxable_year to which the request for relief and whether the requesting spouse was in poor mental or physical health at the time he signed the return or requested relief at the time petitioner filed for innocent spouse relief he and intervenor were divorced this factor weighs in favor of relief petitioner earns approximately dollar_figure per year between his social_security disability benefits and income from part-time employment and he supports his current wife and his stepdaughter petitioner would suffer economic hardship if relief is not granted this factor weighs in favor of relief as discussed above petitioner knew at the time that the return was signed that intervenor received income in from the salesman inc by delivering newspapers and he learned within a few days thereafter that the return did not include that income this factor weighs against relief intervenor does not have a legal_obligation to pay the tax_liability pursuant to a decree of divorce or other agreement this factor is neutral petitioner did not receive significant benefit or arguably any benefit from the item giving rise to the deficiency because the refund money was deposited into bank accounts held in intervenor’s name only over which petitioner had no authority moreover at the time that the refund money was deposited petitioner and intervenor were only a couple of months away from a divorce proceeding this factor weighs in favor of relief the record does not indicate whether petitioner has attempted to comply with federal_income_tax laws after this factor is neutral finally petitioner suffers from copd and emphysema with his lungs functioning pincite capacity these conditions were present in and have continued to the date of trial these conditions affect petitioner’s ability to find full-time employment this factor weighs in favor of relief after considering and weighing all the factors we find it would be inequitable to hold petitioner liable for the tax_liability that is attributable to intervenor’s unreported income from the salesman inc accordingly petitioner although the amount of the tax_deficiency in the instant case might be viewed as modest in an absolute sense it was not modest relative to the financial circumstances of either petitioner or intervenor accordingly and in view of all of the facts and circumstances and particularly those highlighted in the text we regard the significant benefit factor as weighing in favor of relief rather than as neutral see revproc_2013_34 sec_4 e i r b pincite is entitled to partial relief pursuant to sec_6015 for for the portion of the tax_liability attributable to intervenor’s unreported income partial relief for portion of tax_deficiency attributable to unreported income of requesting spouse as stated above respondent contends that petitioner fails the seventh threshold requirement namely that the tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse set forth in revproc_2013_34 sec_4 for relief from joint_and_several_liability in respect of the tax_deficiency attributable to petitioner’s unreported income from his ira_distributions it is thus petitioner’s burden to establish that he meets an exception to this threshold requirement see rule a petitioner appears to rely on the fraud exception in arguing that intervenor filed their joint_return without his signature knowledge or consent we disagree we have already concluded that the joint_return was a valid joint_return further petitioner did not prove that the omission of his income from the ira_distributions on the return was due to fraud by intervenor therefore the fraud exception to the seventh threshold requirement for equitable relief set forth in revproc_2013_34 sec_4 is inapplicable petitioner has thus failed to satisfy the threshold conditions for equitable relief set forth in revproc_2013_34 supra accordingly petitioner is not entitled to equitable relief under sec_6015 for the portion of the tax_deficiency attributable to his own unreported income conclusion we have considered all of the substantive issues regarding petitioner’s entitlement to relief from joint_and_several_liability under sec_6015 to the extent that we have not specifically addressed any argument made by the parties we conclude that it is irrelevant moot or without merit to reflect the foregoing and in order to give effect to the stipulation of settled issues between petitioner and respondent regarding the partial relief to which petitioner is entitled decision will be entered under rule
